HERSEY, Judge.
The former wife brings this appeal from a final judgment of dissolution of marriage asserting error in the trial court’s disposition of property and award of alimony. The former husband’s cross-appeal seeking to reduce the amount of permanent, periodic alimony payments was withdrawn during oral argument.
As in so many of these cases the trial court was hard pressed to achieve equity between the parties because of the limited assets and resources available to establish and maintain two separate households. It appears that the trial judge did an admirable job. Even so, we determine that the amount of periodic alimony payments is inadequate, even applying the liberal test of correctness postulated in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). It is our view that the amount should be increased to $400.00 per month. The trial court is directed to amend the final judgment in that regard and as so modified we affirm the final judgment.
AFFIRMED WITH INSTRUCTIONS TO MODIFY.
BERANEK and DELL, JJ., concur.